Citation Nr: 0025486	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of burn scars of the right hand (index, 
middle and ring fingers) and thumb, currently rated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of third  degree burn scars of the neck, 
currently rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected keloid scars of the abdomen, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to February 
1954.  His service records show that he is a veteran of the 
Korean Conflict and that he had been awarded the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for increased evaluations for his service-connected residuals 
of burn scars of the right hand (index, middle and ring 
fingers) and thumb, currently rated as 30 percent disabling; 
service-connected residuals of third degree burn scars of the 
neck, currently rated as 30 percent disabling; and service-
connected keloid scars of the abdomen, currently rated as 10 
percent disabling.

The file indicates that the veteran is also claiming 
entitlement to service connection for hearing loss of the 
left ear and for an eye disability which necessitated 
surgical treatment ( both claimed as secondary to his 
service-connected neck scars).  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The service-connected residuals of burn scars of the 
right hand (index, middle and ring fingers) and thumb affect 
his major upper extremity and are currently manifested by a 
second degree burn scar involving the medial thumb and thenar 
eminence which is very mildly disfiguring and productive of 
no limitation of function of the right hand; there is also a 
third degree burn scar involving his lateral right palm on 
the ulnar side and index, middle and ring fingers, which 
covers an area measuring approximately 40 square centimeters, 
is fibrosed and markedly disfiguring, and prevents movement 
of his 4th finger and closure of his right palm.  Functional 
impairment of the third degree burn scar is analogous to 
favorable ankylosis of the index, middle and ring fingers of 
the major hand.

2.  The service-connected residuals of third degree burn 
scars of the neck are currently manifested by a rectangular 
scar located on the anterior of the veteran's neck which 
covers an area of approximately 80 square centimeters, is 
markedly contrasting in appearance relative to the 
surrounding skin due to differences in color and texture, and 
is productive of moderate disfigurement.  The neck scar is 
nontender, nonadherent, non-ulcerated and productive of no 
limitation of function.

3.  The service-connected keloid scars of the abdomen are 
currently manifested by two scars located over the veteran's 
flanks, bilaterally, secondary to skin grafts, which are both 
nontender, nonadherent, and without any associated ulceration 
or breakdown of the skin, or any limitation of function of 
the affected area.  The scars are positioned in a nonexposed 
area of the body and are mildly disfiguring.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 30 
percent for service-connected residuals of burn scars of the 
right (major) hand (index, middle and ring fingers) and thumb 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71a, 4.118, Diagnostic Codes 5299-5222, 7801, 7802, 7805 
(1999).

2.  The criteria for an increased evaluation in excess of 30 
percent for service-connected residuals of third degree burn 
scars of the neck have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 
7801 (1999).

3.  The criteria for an increased evaluation in excess of 10 
percent for service-connected keloid scars of the abdomen 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that the veteran 
was right-handed.  In October 1952, the veteran sustained 
first and second degree burns on his hands and face when a 
can of gasoline he was carrying had accidentally ignited.  
The burns particularly affected the thumb, index, middle and 
ring fingers of his right hand and the area of his throat 
underneath his chin.  The veteran was initially treated with 
wound debridement of his hands and neck.  Later, in December 
1953 and January 1954, he underwent skin graft surgery of the 
burn site on his neck, with grafts taken from two donor sites 
on his front abdomen.  In February 1954, he was honorably 
separated from military service.

In a June 1954 RO decision, the veteran was granted service 
connection for the following disabilities:

(i.)  keloid scar of the right anterior neck, measuring 5 
centimeters by 14 centimeters, secondary to skin grafts for 
second degree burns.

(ii.)  scar, base of right thumb, palmar surface; 
calcification within hematoma, palm of right hand.

(iii.)  keloid scars of the abdomen (skin graft donor sites).

Since the time of the initial grant of service connection, 
the veteran's disabilities are now rated as residuals of burn 
scars of the right hand (index, middle and ring fingers) and 
thumb, currently rated as 30 percent disabling; residuals of 
third degree burn scars of the neck, currently rated as 30 
percent disabling; and keloid scars of the abdomen, currently 
rated as 10 percent disabling.  

In August 1998, the veteran reopened his claims and sought 
increased evaluations for the aforementioned disabilities.  
Subsequently, a collection of his VA medical records, dated 
from September 1997 to October 1998, was obtained and 
associated with the claims file.  These records show 
treatment of the veteran for several medical problems, 
including hypertension, glaucoma, benign prostatic 
hypertrophy and impotence.  However, none of these records 
show treatment for any complaints or problems associated with 
his service-connected burn scar residuals of his right hand 
or neck or his donor site scars.  

The report of an October 1998 VA examination of the veteran's 
scars shows that he presented complaints of occasional 
swelling and pain in his right hand when he knocked a hard 
surface with his right 4th (ring) finger.  The examiner 
observed that the veteran was unable to close his right hand 
and that there was a very obvious contracture which primarily 
involved his right 4th finger.  Color photographs of the scar 
sites on the veteran's throat, right hand (with two views 
from the dorsal aspect and palmar aspect) and abdomen were 
taken by VA and associated with the examination report.  
Physical examination presented the following findings:

Scar area #1:  The examiner related this scar to a second 
degree burn and it was located over the veteran's right hand.  
It was described as a hypopigmented area over his right 
thumb, starting at his right wrist and involving the medial 
thumb and thenar eminence.  The scar measured approximately 
10 centimeters by 4 centimeters and had what the examiner 
described as a rather serpiginous configuration.  The scar's 
texture was smooth and displayed no ulceration or breakdown, 
or tenderness or adherence to the underlying tissues.  The 
scar was also neither elevated nor depressed.  There was no 
inflammation, edema or keloid formation and the scars had 
pigment which was comparable to the color of normal skin.  
The examiner described the scar as very mildly disfiguring 
and observed no limitation of function of the veteran's right 
hand which was attributable to it.  The diagnosis was scars, 
right hand, due to second degree burn.

Scar area #2:  The examiner noted that this scar was due to a 
third degree burn and involved the veteran's lateral right 
palm on the ulnar side and several fingers.  It was smooth in 
texture and without active ulceration, inflammation, edema or 
keloid formation.  The scar was depressed approximately 1 to 
2 millimeters at the center of the pit of his palm and it 
measured approximately 10 centimeters by 4 centimeters, 
running from his wrist and up to the palmar side of the 4th 
and 5th fingers.  Near the center of the palm was a small pit 
which was tender on palpation and fibrosed (adherent), which 
prevented movement of his 4th finger and closure of his right 
palm. The hand was hypopigmented and there was loss of the 
linear palmar markings in the area below his 4th and 5th 
fingers.  The examiner characterized the scar as moderately 
to markedly disfiguring, primarily due to contracture in the 
veteran's right palm.  The primary limitation of function was 
the veteran's inability to close his right palm.  The 
examiner observed that the veteran was able to write with his 
right hand, albeit very awkwardly.  The diagnosis was scars, 
right hand, due to third degree burn.

Scar area #3:  This scar was located on the anterior of the 
veteran's neck and was due to a third degree burn.  It 
measured 16 centimeters by 5 centimeters and was rectangular 
in shape.  No tenderness or adherence was noted.  According 
to the examiner, the texture of the scar was smooth in the 
center, but the edges felt corrugated and were slightly 
raised, approximately 1 to 1.5 millimeters.  No hair was 
present in this area.  The skin was not ulcerated or broken 
down and there was no underlying tissue loss, inflammation or 
edema.  The examiner believed that the raised edges of the 
scar were due to mild keloid formation versus hypertrophic 
scar formation.  The examiner noted that the color of the 
scar matched well with the veteran's beard area, though with 
a mildly noticeable "cough" at the lower edge of the scar 
as his skin hair was darker than the neck.  The examiner 
characterized the neck scar as moderately disfiguring.  No 
limitation of function was attributed to this scar.  The 
diagnosis was scars, neck, due to third degree burn.

Scar area #4:  The examiner observed the presence of two 
scars located over the veteran's flanks, bilaterally, which 
were secondary to skin grafts taken for his neck and not 
directly due to burns themselves.  The scar over his right 
flank measured 15 centimeters by 10 centimeters and was 
rectangular in shape.  The scar over his left flank measured 
24 centimeters by 7 centimeters.  Both were nontender and 
nonadherent, with a slightly dimpled texture whose appearance 
was likened by the examiner to a grater.  The examiner noted 
no ulceration or breakdown of the skin.  The scars were 
elevated approximately 1 to 2 millimeters above the level of 
the normal skin tissue surrounding the skin graft donor 
sites.  There was no underlying tissue loss, nor any 
inflammation, edema or keloid formation.  The color of the 
scars was slightly hyperpigmented as compared to the normal 
areas of surrounding skin.  The examiner characterized them 
as mildly disfiguring and did not find any limitation of 
function attributable to these donor site scars.  The 
diagnosis was scars over the flanks, bilaterally, secondary 
to skin graft.

Color photographs of the veteran's scar sites of his abdomen, 
neck and the palmar surface of his right hand were submitted 
by the veteran.  These photographs were dated and received in 
March 1999 and presented identical views of the October 1998 
VA color photographs.

II.  Analysis

To the extent that the veteran contends that his service-
connected burn scar, burn scar residuals, and keloid scars 
are productive of a greater level of impairment than that 
reflected by the evaluations currently assigned to these 
disabilities, his claims for an increased rating for each of 
the aforementioned are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), in that they 
are not inherently implausible.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631 (1992).  Relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities. 

(a.)  Entitlement to an increased evaluation for 
service-connected residuals of burn scars of the 
right hand (index, middle and ring fingers) and 
thumb, currently rated as 30 percent disabling.

The October 1998 VA examination report shows that the 
veteran's right hand is scarred by second and third degree 
burns.  He is presently rated as 30 percent disabled for 
impairment of his major hand due to these scars and seeks a 
higher evaluation.  With regard to scars, the rating schedule 
contemplates no more than a 10 percent rating for second 
degree burn scars covering an area or areas approximating 1 
square foot (or 0.1 square meters) (see 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (1999)).  The schedule permits a rating 
higher than 30 percent only in cases where the scars are due 
to third degree burns and the scars cover an area exceeding 1 
square foot (or 0.1 square meters).  In such cases, 
assignment of a 40 percent rating is warranted, pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7801 (1999).  In the 
present case, the third degree burn scar of the veteran's 
right hand affects only the area of his lateral right palm on 
the ulnar side and several of his fingers and it measures 10 
centimeters by 4 centimeters.  This equates to an area of 
scarring which measures 40 square centimeters (10 x 4 = 40).  
According to Diagnostic Code 7801, area or areas of scarring 
exceeding 6 square inches (or 38.7 square centimeters), but 
are less than 12 square inches (or 77.4 square centimeters) 
warrant only a 10 percent rating.  Therefore, application of 
Diagnostic Codes 7801 and 7802 would not provide a basis for 
a rating increase in excess of 30 percent in the present 
case.

However, the rating schedule in 38 C.F.R. §  4.118, 
Diagnostic Code 7805 (1999) permits rating scars based on 
limitation of function of the part affected.  In the present 
case, the veteran's service-connected residuals of burn scars 
of the right hand and thumb are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5222 (1999), as analogous to 
favorable ankylosis of three digits of one hand.  The 
evidence shows that the veteran's burn scars affect his major 
hand and involve impairment of his ability to write with his 
right hand and to close his palm and grasp with his index, 
middle and ring fingers, with fibrosis (adherence) of the 
scar preventing movement of the ring finger.  The schedule 
permits a 30 percent rating for favorable ankylosis of the 
index, middle and ring fingers of the major hand.  In order 
to be assigned a 40 percent rating under this schedule, the 
medical evidence must show favorable ankylosis, or impairment 
analogous to such, involving the thumb.  As previously noted, 
the third degree burn scar only affects his right index, 
middle and ring fingers, and does not contribute to any 
impairment of function of his thumb.  The second degree burn 
scar is located over the medial right thumb and thenar 
eminence, but no limitation of function due to this scar was 
shown on VA examination in October 1998.  In view of the 
foregoing, the veteran's claim for an increased evaluation in 
excess of 30 percent for residuals of burn scars of his right 
hand and thumb must be denied.  Because the evidence in this 
case is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

(b.)  Entitlement to an increased evaluation for 
service-connected residuals of third degree burn 
scars of the neck, currently rated as 30 percent 
disabling.

The veteran's service-connected residuals of third degree 
burn scars of the neck are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  The criteria contained within this 
code provide for the assignment of a 20 percent rating where 
the scarred area or areas exceed 12 square inches (or 77.4 
square centimeters).  A 30 percent rating is warranted where 
the scarred area or areas exceed one-half square foot (or 
0.05 square meters).  A 40 percent rating is warranted where 
the evidence shows that the scarred area or areas exceed 1 
square foot (or 0.1 square meter).  

In the present case, the evidence shows that the service-
connected scar is located on the anterior portion of 
veteran's neck, located under his chin.  It was rectangular 
in shape and measured 16 centimeters by 5 centimeters, which 
calculates into an affected area covering about 80 square 
centimeters (16 x 5 = 80).  No tenderness or adherence was 
noted, the skin was not ulcerated or broken down, and there 
was no underlying tissue loss, inflammation or edema.  No 
limitation of function was attributed to this scar.  There 
was mild keloid formation present and the examiner 
characterized the neck scar as being moderately disfiguring.  
Applying the above facts to Diagnostic Code 7801, the area 
affected more closely approximates the criteria for a 20 
percent evaluation for a third degree burn scar of the neck 
and thus Diagnostic Code 7801 would not provide a basis for a 
rating higher than the 30 percent evaluation currently 
assigned.  Certainly, the evidence does not show that the 
area covered by the neck scar exceeds 1 square foot (or 0.1 
square meters) such that a 40 percent rating could be 
assigned.

However, the location of the veteran's third degree burn scar 
is prominently positioned on his neck, such that the criteria 
for rating scars based on disfigurement as contained in 38 
C.F.R. § 4.118, Diagnostic Code 7800 (1999) may be applied.  
Diagnostic Code 7800 provides that a disfiguring scar of the 
head, face or neck warrants a 10 percent rating when the 
evidence demonstrates moderate disfigurement.  A 30 percent 
rating is warranted where there is severe disfigurement, 
especially if the scar or scars produce a marked or unsightly 
deformity of the eyelids, lips or auricles.  A 50 percent 
rating is warranted where there is complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  Additionally, the 
schedule provides that when, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.

The VA physician who examined the veteran in October 1998 
characterized his neck scars as being moderately disfiguring 
and a review of the color photographs accompanying the 
evidence supports this conclusion.  The scar covers the front 
of the veteran's neck from the collar line to just underneath 
the chin and jaw line and the edges are corrugated in 
appearance, as described by the VA examiner.  Additionally, 
the examiner noted that though the color of the scar matched 
well with the veteran's beard area, there was a mildly 
noticeable "cough" at the lower edge of the scar as his 
skin hair was darker than the neck.  The photographs indicate 
that the contrast in skin color and texture between the scar 
and the surrounding skin more closely approximates the marked 
color contrast contemplated by the rating schedule, such that 
in view of this evidence, the veteran's neck scar should be 
initially rated at 10 percent for moderate disfigurement, and 
then increased to 30 percent to compensate for the marked 
contrast in appearance.  (See 38 C.F.R. § 4.7 (1999))  
Therefore, the currently assigned rating of 30 percent 
adequately contemplates the present level of the veteran's 
impairment due to his third degree burn scar of the neck.  
Assignment of a 50 percent rating is not warranted, as the 
degree of disfigurement presented in the color photographs 
does not more closely approximate the criteria for such.  The 
scar's location is limited to the area of the neck beneath 
the veteran's chin and does not contribute to any unsightly 
deformity of his lips or auricles, much less of his eyes.  
Thus, there is no basis to permit an increase to 50 percent 
for marked color and/or texture contrast, such that the 
veteran's claim for an increased evaluation in excess of 30 
percent for his service-connected residuals of third degree 
burn scars of the neck may be granted.

(c.)  Entitlement to an increased evaluation for 
service-connected keloid scars of the abdomen, 
currently rated as 10 percent disabling.

The veteran's service-connected keloid scars of the abdomen 
are secondary to skin graft donor sites and are not the 
direct result of a burn injury.  Therefore, Diagnostic Code 
7800 for rating scars of the head, face or neck, and 
Diagnostic Codes 7801 and 7802 for rating burn scars based on 
the surface area of the skin affected, are not for 
application for rating this particular issue.  The Board also 
notes that the report of the October 1998 VA medical 
examination shows that both donor site scars were not 
productive of any limitation of function, such that the 
provisions of Diagnostic Code 7805 (for rating on limitation 
of function of part affected) may be applicable to this 
issue.

38 C.F.R. § 4.118, Diagnostic Code 7803 (1999) provides for a 
10 percent evaluation for scars which are superficial, poorly 
nourished and with repeated ulceration.  Diagnostic Code 7804 
also provides for a 10 percent rating for scars which are 
superficial, tender and painful on objective demonstration.  
In the present case, the veteran's service-connected donor 
site scars are located over his flanks, bilaterally.  Though 
they were characterized by the VA examiner as being mildly 
disfiguring, they were on his anterior abdomen on a part of 
the body usually covered by a shirt.  The photographs 
accompanying the file show that the scars were roughly 
rectangular in shape and positioned on approximately the same 
level as his navel and extending no higher than his lower 
sternum.  The VA examiner who inspected them in October 1998 
described the right flank scar as measuring 15 centimeters by 
10 centimeters, and left flank scar as measuring 24 
centimeters by 7 centimeters.  Both were nontender and 
nonadherent, slightly hyperpigmented compared to the 
surrounding normal skin, and with a slightly dimpled texture 
but with no ulceration or breakdown of the skin.  They were 
elevated approximately 1 to 2 millimeters above the level of 
the normal skin tissue surrounding the skin graft donor sites 
and without underlying tissue loss, inflammation, edema or 
keloid formation.  Though the abdominal scars do not appear 
to be particularly symptomatic on objective examination, the 
10 percent rating currently assigned to them is not improper 
and more than adequately contemplates his present level of 
disability.  Therefore, the veteran's claim of entitlement to 
an increased evaluation in excess of 10 percent for his 
service-connected keloid scars of the abdomen must be denied.





ORDER

An increased evaluation, in excess of 30 percent, for 
service-connected residuals of burn scars of the right hand 
(index, middle and ring fingers) and thumb is denied.

An increased evaluation, in excess of 30 percent, for 
service-connected residuals of third degree burn scars of the 
neck is denied.

An increased evaluation, in excess of 10 percent, for 
service-connected keloid scars of the abdomen is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

